Disclosure of Parolees’ Names to Local Police
U nited States Parole C o m m ission’s proposed disclosure of inform ation on parolees to local law
enforcem ent authorities could be justified as a “ routine u se” under the Privacy A ct. However, in a
case where there is no reason to suspect the involvem ent of a particular individual in crim inal
activity, such blanket disclosure could be challenged as an unw arranted expansion of the “ routine
u se” exception.

March 26, 1982
MEMORANDUM OPINION FOR THE DEPUTY ASSOCIATE
ATTORNEY GENERAL
This responds to your request for our opinion whether the Privacy Act, 5
U .S.C. § 552a (1976), bars the United States Parole Commission from disclos­
ing to local law enforcement authorities, on a routine basis, the names of parolees
released into their communities. We believe that release of names and limited
background information could be authorized as a “ routine use” under the Privacy
Act. We caution, however, that such blanket disclosures of information for law
enforcement purposes, absent any reason to suspect the involvement of a par­
ticular individual in criminal activity, are not clearly contemplated by the Privacy
Act, as explained in its legislative history.
Although we believe that the broad discretion afforded federal agencies to
classify “ routine uses” and the legitimate law enforcement purpose of the
disclosures support our conclusion that blanket disclosures could be authorized
as “ routine uses,” that conclusion could well be challenged in litigation as an
unwarranted expansion of the “ routine use” exception. Accordingly, the Parole
Commission may want to proceed cautiously and to consider whether alternatives
short of routine, blanket disclosures of the identity of all parolees released into a
community will meet the legitimate law enforcement needs of local law enforce­
ment authorities.
I. Background
At least since 1976, the Parole Commission has not routinely released pa­
rolees’ names to local police when parolees are placed under supervision in a
locality. Regulations promulgated in 1976 to implement the newly adopted
227

Ffcrole Cbmmission and Reorganization Act, 18 U.S.C. §§ 4201—4218 (1976),
provided that:
Names of parolees under supervision will not be furnished to a
police department of a community, except as required by law. All
such notifications are to be regarded as confidential.!1]
In 1978 the regulation was amended by the addition of the language emphasized
below to allow the Commission to authorize release of names on a case-by-case
basis:
Names of parolees under supervision will not be furnished to a
police department of a community, except as required by law, or
as authorized by the United States Parole Commission. All such
notifications are to be regarded as confidential.
28 C.F.R. § 2.37(b) (1981).2 Because of concerns that unnecessary release of
such information could be counterproductive to reintegration of a parolee into the
community, the Parole Commission stated that it would exercise that authority
only “ where clearly warranted by specific circumstances.” See 43 Fed. Reg.
38823 (1978). Such circumstances could include, for example, a specific request
by a local police department that is investigating a series of crimes in a communi­
ty and has reason to believe that particular federal parolees may be involved.
The Commission is now considering whether to change its current policy and
to authorize disclosure to appropriate local law enforcement authorities, without
prior case-by-case approval, of the names of all parolees released into a com­
munity. This consideration has been prompted primarily by concerns of local law
enforcement agencies that the release of parolees’ names locally only under
special circumstances and only upon request has been insufficient to assist them
in apprehending federal parolees who commit crimes while on parole. The
purpose of such disclosures, therefore, would be to assist local police generally
in their law enforcement and investigative efforts.
Although the Commission has not yet considered what other information
would be disclosed with the names of parolees, we understand that at a minimum
certain identifying information such as physical characteristics and fingerprints
1 28 C F.R . 2 .3 7 (1977). T h e fa ro le C om m ission’s regulations p rio r to the R eorganization A ct provided generally
fo r co n fid en tiality o f parole reco rd s in accordance w ith several " p rin c ip le s ” T h ey provided, for exam ple, that dates
o f sen te n ce and c o m m itm en t, p aro le eligibility d ates, m andatory release dates an d dates o f term ination o f sentence
w o uld b e d isclo se d “ in individual cases upon p ro p er inquiry by a p arty in interest” , that the effective date set fo r
parole w ould be d isclo se d b y the Parole Board “ w henever the public interest is d eem ed to require it” , and that “ o ther
m atters” w ould b e held strictly in confidence a n d not disclosed to “ unauthorized persons.” See 38 Fed R eg. 2 6 652,
2 6 6 57 (1973).
2 It ap p e ars that th is am en d m en t may have b ee n necessary to reflect the C o m m issio n ’s actu al practice p rio r to
1978. T h e ac co m p an y in g su m m a ry in the F ederal R egister notice o f th e final rule states that the regulation “ m akes a
co n fo rm in g expression o f th e C om m ission’s p o licy as to disclosure o f nam es o f parolees to local police ” 43 Fed
R eg. 38823 (1978)
A t th e sam e tim e, a new subsection (a) w as added to the regulatio n and a new “ routine u s e ” published that
p ro vided fo r release o f inform ation to individuals w ho m ay be exp o sed to harm through contact w ith the p aro lee “ if
su ch disclo su re is deem ed by a C om m issioner to be reasonably necessary to give notice that such d anger exists ” 28
C .F .R § 2 .3 7 (a) (1981); 43 F ed. R eg. 3 8 8 2 3 (1 9 7 8 ) It is o u r understand in g that the C om m ission is not considering
rev ision o f this policy. W e th erefore do not ad d ress it here

228

and the nature of the crime for which the parolee was convicted would also be
disclosed. This information would be drawn from the Parole Commission’s
Inmate and Supervision files, which include basic information on current inmates
under the custody of the Attorney General, former inmates who are still under
supervision as parolees, and mandatory releases. See 46 Fed. Reg. 60337 (1981).
II. Analysis
You have asked us whether the Privacy Act prohibits the Commission from
adopting a policy of routine disclosure of parolees’ names to local police for law
enforcement purposes.3 The Privacy Act prohibits any federal agency from
disclosing, without the prior consent of the individual involved, information
about that individual contained in a “ system of records” maintained by that
agency. 5 U.S.C. § 552a(b).4 The P&role Commission’s Inmate and Supervision
files are such a system of records. See 46 Fed. Reg. 60337 (1981). Disclosure
may be made without prior consent, inter alia, if the disclosure is for a “routine
use” of the agency— i.e., a use which is “ compatible with the purpose for which
[the record is] collected.” 5 U.S.C. § 552a(b)(3) (1976).5 The dispositive ques­
tion, therefore, is whether disclosure of parolees’ names to state and local law
enforcement agencies may be published as a “ routine use.”
The legislative history of the Privacy Act and subsequent judicial interpreta­
tions of its scope do not provide much guidance as to the outer limits of the
“ routine use” exception. The intent of the exception, as expressed during debate
on the bill, was to avoid prohibiting “ necessary exchanges of information,
providing its rulemaking procedures are followed.” Congress apparently did
want “ to prohibit gratuitous, ad hoc, disseminations for private or otherwise
irregular purposes.” See 120 Cong. Rec. 36967 (1974) (remarks of Cong.
Moorhead). Both Congress and the courts have recognized that considerable
latitude should be afforded to the agencies that maintain records subject to the
Privacy Act to define the “ routine uses” of information in those records. See id;
see also Ash v. United States, 608 F.2d 178, 179 (5th Cir. 1979), cert, denied,
445 U.S. 965 (1980) (public disclosure of names, offenses, and punishment of
seamen is “ routine use” ); H arper v. United States, 423 F. Supp. 192, 198
(D.S.C. 1976) (“ The Privacy Act contemplates that agencies must disclose
certain information regarding individuals as an ordinary consequence of per­
forming their routine agency duties.” ). Cf. Local 2047, AFGE v. Defense
3 We note prelim inarily that the Parole C om m ission and R eorganization A ct, 18 U .S C . §§ 4 2 0 1 -4 2 1 8 , w h ich
p rovides for the general regulatory authority of the F^role C om m issio n , does not prohibit the d isclo su re of p a ro lees’
nam es o r other parolee inform ation.
4 The A ct defines a “ system of records” as a “ group of any records under the control o f any ag en cy from w hich
inform ation is retrieved by the nam e o f the individual or by som e identifying num ber, sym bol, o r o ther identifying
p articular assigned to the individual.” 5 U .S .C . § 552(a)(5) (1976)
5 T he Privacy A ct also provides for disclosure o f records w ithout prior co n sen t to a crim in al or civ il law
enforcem ent agency w ithin the U nited States, if the law enforcem ent activity of that agency is authorized by law and
if the head o f the agency has m ade a “ w ritten request to the agency w hich m aintains the reco rd specifying the
p articular portion desired and the law enforcem ent activity for w hich the record is sought.” 5 U .S .C . § 552a(b)(7)
(1976). B ecause this subsection requires a request for specific inform ation, it w ould not authorize th e type o f blan k et
disclosure o f nam es contem plated by the F^role C om m ission.

229

G eneral Supply Center, 573 F.2d 184, 186 (4th Cir. 1978) (agency’s refusal to

authorize disclosure of names of employees as a “ routine use” not unreason­
able).6 The primary check that is provided on the agency’s discretion is the
requirement that all “ routine uses” be published in the Federal Register for notice
and comment. 5 U.S.C. § 552a(e)(4), (11).
It is clear that the purpose of a disclosure of information as a “ routine use”
need not be the same as the purpose for which the information was collected, but
only “ compatible with” that purpose. See Office of Management and Budget,
Privacy Act Implementation: Guidelines and Responsibilities, 40 Fed. Reg.
28948, 28953 (1975). For example, a referral to the appropriate law enforcement
agency of information showing an apparent violation of the law, for the purpose
of investigation and prosecution, can be a “ routine use,” even though the
information was collected for a purpose other than law enforcement. See 120
Cong. Rec. 36967 (1974) (remarks of Cong. Moorhead); Burley v. DEA, 443 F.
Supp. 619, 623 (M .D. Tenn. 1977) (transfer of Department of Justice’s inves­
tigative reports to state licensing agency for use in license revocation hearing is a
“ routine use” ). In particular, the disclosure of certain information by the Parole
Commission to other federal or state agencies has been held to be a “ routine
u se,” at least if that information indicates a violation or potential violation of law
and is necessary for investigative or enforcement efforts by the receiving agency.
See U nited States v. Miller, 643 F. 2d 713, 715 (10th Cir. 1981) (release by parole
officer of documents necessary to further a particular criminal investigation to
Federal Bureau of Investigation (FBI) postal inspectors is a “ routine use” ); SEC
v. D im ensional Entertainment Corp., 518 F. Supp. 773, 111 (S.D.N.Y. 1981)
(release of parole hearing transcript to Securities and Exchange Commission for
us£ in injunctive proceedings is a “ routine use” ).
The contemplated policy of disclosing all parolees’ names, whether or not
information maintained by the Parole Commission or by local police authorities
indicates involvement of any particular parolee in a crime, goes one step beyond
disclosure of information in response to a specific request or for use in a particular
criminal investigation. Although the disclosures would be for law enforcement
purposes, it is possible that a blanket disclosure policy would be challenged, for
instance by a parolee who is arrested after release of his name by the Parole
Commission, as “ gratuitous” and outside the scope of the “ routine use” exemp­
tion. We do not believe that blanket, routine disclosures for legitimate law
enforcement purposes are so far removed from the purpose for which the
information is maintained by the Parole Commission that they would be consid­
6
W e a re unaw are o f any co u rt decisions chat have found an a g e n cy 's designation of a particu lar type o f disclosure
a s a “ ro u tin e u s e " to be unreasonable or arbitrary. S om e c o u rts that have fo u n d Privacy A ct violations in the
d isclo su re o f in fo rm atio n w ith o u t prior consent have suggested that there are lim its to the sco p e o f the “ ro u tin e u s e ”
ex c ep tio n , b u t have rested th e ir decisions o n the failure o f th e agency in q u estion to m ake th e required Federal
R eg ister p u b licatio n of th e “ routine use." S ee. e.g .. Parks v. IRS, 618 F .2d 6 7 7 , 681 (1 0 th Cir. 1980) (use o f
p erso n n el files fo r solicitation in savings b o n d drive); Zeller v. United States, 467 F. Supp. 4 8 7 , 503 (E .D .N .Y .
1979) (release o f IC C investigative reports to individual license applicants).

230

ered incompatible with the purpose and therefore not “ routine uses.” 7 If the
disclosure policy were challenged in litigation, however, the defense of the
“ routine use” exemption would rest, at least in part, on a showing that the
disclosures are in fact necessary and relevant to local law enforcement efforts and
that the information is used by local law enforcement agencies solely as an
investigative tool, and not for the purposes of harassment or intimidation of
parolees in the community. Concerns about the demonstrated need for a blanket
disclosure policy, or for the potential misuse of the information by local police
authorities may therefore be quite relevant to whether the disclosures may
appropriately be made as “ routine uses” under the Privacy Act.
Disclosure of parolees’ names will be accompanied by release of some identi­
fying information from the Parole Commission’s Inmate and Supervision files.
Much of the information maintained in those files would in most cases be
unnecessary or irrelevant to any possible law enforcement or investigative efforts
by local police, and should be released, if at all, only on a case-by-case basis,
based on demonstrated need for the information. This would include, for exam­
ple: information concerning the inmate’s assignments and progress while in
prison such as records of the allowance, forfeiture, withholding and restoration of
good time credits; records and reports of work and housing assignments; per­
formance adjustment and progress reports; transfer orders; mail and visit records;
personal property records; safety reports; interview requests; and general corre­
spondence. See 46 Fed. Reg. 60338 (1981). In addition, records relating to an
inmate’s application for parole or appeals from previous denials of parole, and
court petitions and documents would generally not contain information neces­
sary for local law enforcement efforts.
Especially given that blanket disclosures of the type being considered may
stretch the limits of the “ routine use” exception, we believe that disclosures of
information on parolees made to local law enforcement agencies pursuant to a
blanket disclosure policy must be narrowly limited to information that, on its
face, will clearly assist those agencies in their efforts to investigate criminal
activity within their communities. In most cases this should irfclude, for exam­
ple, no more than minimal identifying information (name, aliases, address,
physical characteristics, fingerprints) and a brief description of the nature of the
parolee’s previous offense. This would not preclude release of additional infor­
mation on a particular parolee, if the local authorities have reason to believe that
individual is involved in a crime and can demonstrate need for the information.
7 O ther federal agencies have published “ routine uses” that w ould appear to be b ro ad enough to in clu d e the s o r t o f
disclosures under consideration by th e fe ro le C om m ission here. See, e.g .. B ureau o f P risons, Inm ate C en tral
R ecords S ystem , 4 6 Fed. R eg. 6 0 2 9 1 -9 2 (1981) (‘'ro u tin e uses'* include “ to provide inform ation so u rce to state and
federal law enforcem ent officials for investigations, possible crim inal prosecutions, civ il court ac tio n s, o r reg u lato ­
ry proceedings” ); FBI C en tral R ecords S ystem , id. at 60321 ( “ Inform ation . m ay be disclosed a s a routine u s e to
any state o r local governm ent agency d ire ctly engaged in the crim inal justice process . . . w here access is d ire ctly
related to a law en fo rcem en t function o f the recipient agency, e.g., in connection with a law fu l crim inal o r
intelligence investigation. . .
S o fa r as we are aw are, however, both of these agencies release inform ation to
local authorities only p u rsuant to a specific req u est, o r if inform ation m aintained by the ag en cies in d icates
involvem ent in a crim inal activity w ithin the ju risd ictio n of local authorities

231

We do not believe, however, that the “ routine use” exemption would cover
release of any information beyond that minimally necessary for investigative
efforts, absent a specific particularized need.
In order to implement a policy of blanket disclosure of parolees’ names to local
police, the Plarole Commission would have to amend 28 C.F.R. § 2.37 (1981),
which does not now explicitly authorize such disclosures,8 and would have to
publish in the Federal Register for notice and comment a new “ routine use”
covering such disclosures, in accordance with subsection (e )(ll) of the Privacy
Act, 5 U.S.C. § 552a(e)(l 1).
L a r r y L . S im m s

D eputy Assistant Attorney General
Office c f Legal Counsel

8
S ectio n 2 .3 7 as cu rren tly in force a llo w s disclosure o f parolees’ n am es “ as authorized b y ” the Ffcrole
C o m m issio n It m ight be possib le for the Fbrole C om m ission to “ authorize” su ch disclosures w ithin the language of
§ 2 .3 7 . w ithout am ending the current la n g u ag e However, we believe su ch a blanket authorization w ould be
in c o n sisten t w ith th e expressed purpose of th e current version o f the regulation. See 43 F ed. Reg 38823 (1978)
T h e re fo re , we recom m end that the regulation be specifically am ended to p ro v id e for the new disclosure policy

232